Citation Nr: 0807312	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-35 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945, and from May 1951 to September 1952.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from October 2004 and August 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

As set forth in more detail below, a remand is required with 
respect to the issue of entitlement to an increased rating 
for a duodenal ulcer.  The issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Neither hearing loss nor tinnitus were clinically identified 
during active service or for many years thereafter and the 
most probative evidence of record indicates that the 
veteran's current hearing loss and tinnitus are not causally 
related to his active service or any incident therein.  


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred in 
active service, nor may such disabilities be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002); 38 C.F.R. 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in an April 2005 letter issued prior to the 
initial decision on the claims, the RO notified the veteran 
of the information and evidence needed to substantiate and 
complete a claim of service connection, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  The letter also advised the 
veteran to submit or identify any additional information that 
he felt would support his claims.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice or 
otherwise affected the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

In that regard, the Board notes that the veteran has been 
represented by experienced counsel throughout this appeal.  
See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding no 
prejudicial error in defective VCAA notice when the veteran, 
through his counsel, had actual knowledge of the information 
and evidence necessary to substantiate his claim).  More 
importantly, for the disabilities at issue in this case, 
service connection has been denied.  Thus, any failure to 
advise the veteran of the effective date and initial rating 
elements is harmless error.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
attorney has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical records are on 
file, as are post-service private clinical records identified 
by the veteran.  Despite being given the opportunity to do 
so, the veteran has neither submitted nor identified any 
additional available post-service VA or private clinical 
records pertaining to his claims.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2007).  The 
veteran has also been afforded a VA medical examination in 
connection with his claims.  38 C.F.R. § 3.159(c)(4) (2007).  
The Board finds that the report of this examination provides 
the necessary medical opinion.

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
attorney has argued otherwise.  


Background

Service medical records pertaining to the veteran's first 
period of active service show that at his July 1943 military 
entrance examination, the veteran's ears were normal and his 
hearing acuity was 15/15.  In-service medical records are 
entirely negative for any complaints or findings of hearing 
loss or tinnitus.  At his September 1945 military separation 
medical examination, the veteran's ears were again normal.  
His hearing acuity was 15/15 on whispered voice testing.  

In June 1946, following his separation from his first period 
of active service, the veteran submitted an application for 
VA compensation benefits, seeking service connection for 
several disabilities.  His application, however, is entirely 
silent for any mention of hearing loss or tinnitus, as is 
medical evidence obtained in connection with his claims.  For 
example, at December 1946 and July 1948 VA medical 
examinations, the veteran's ears were determined to be 
normal.  His hearing acuity was 20/20, on ordinary 
conversation.  

In August 1950, the veteran enlisted in the United States Air 
Force Reserve.  He was ordered to active duty in May 1951.  

Service medical records pertaining to the veteran's second 
period of active duty show that at his May 1951 military 
entrance examination, the veteran's ears were normal and his 
hearing acuity was 15/15 on spoken and whispered voice 
testing.  In-service medical records are entirely negative 
for any complaints or findings of hearing loss or tinnitus.  
At his August 1952 military separation medical examination, 
the veteran's ears were normal on clinical evaluation.  His 
hearing acuity was 15/15 on whispered voice testing.  On a 
report of medical history, the veteran specifically denied a 
history of ear trouble.  

In December 1952, following separation from his second period 
of active service, the veteran submitted claims of service 
connection for several additional disabilities.  This claim, 
however, is entirely silent for any mention of hearing loss 
or tinnitus, as is medical evidence obtained in connection 
with his claims.  This evidence includes a May 1953 VA 
medical examination report, as well as an October 1952 letter 
from the veteran's private physician outlining the 
disabilities for which the veteran had been treated.  

In February 2005, the veteran submitted claims of service 
connection for several additional disabilities, including 
hearing loss and tinnitus.  

In support of his claim, the RO obtained private clinical 
records, dated from September 1998 to January 2005.  These 
records are negative for complaints or findings of hearing 
loss or tinnitus.  

In July 2005, the veteran was afforded a VA medical 
examination in connection with his claims.  The examiner was 
provided with the veteran's claims folder for review in 
connection with the examination.  On examination, the veteran 
reported that he had difficulty understanding in listening 
situations.  He indicated that he first noticed his hearing 
loss and tinnitus in approximately 1975.  With respect to his 
noise exposure history, the veteran reported that he had 
unprotected exposure to hazardous noise during service from 
artillery fire.  He also reported noise exposure in his post-
service civilian occupation, noting that he had not worn 
hearing protection until later in his career.  Audiometric 
testing revealed that the veteran's right ear pure tone 
thresholds were 15, 25, 65, 70, and 75 decibels at 500, 
1,000, 2,000, 3,000 and 4,000 hertz, respectively.  Left ear 
pure tone thresholds were 15, 35, 55, 70, and 80 decibels at 
the same tested frequencies.  Speech recognition was 96 
percent correct on the right and 86 percent correct on the 
left.  After examining the veteran and reviewing his claims 
folder, the examiner concluded that it was less likely than 
not that the veteran's current hearing loss and tinnitus were 
causally related to his active service.  The examiner noted 
that the veteran did not recall experiencing hearing loss or 
tinnitus until 1975, too long after active service to 
indicate a casual relationship.  In addition, the examiner 
explained that the veteran had a long history of civilian 
noise exposure while working for Chrysler, which is what he 
was doing when he first began to notice hearing loss and 
tinnitus.  

In a September 2005 statement, the veteran's attorney 
indicated that the veteran had had significant noise exposure 
during service while operating a 75 mm Howitzer.  The 
veteran's attorney claimed that the veteran had reported that 
he would experience hearing loss and tinnitus after operating 
the Howitzer, although he never sought treatment.  It was not 
until 1975 that the veteran first noticed that his hearing 
loss and tinnitus had become a substantial problem.  The 
veteran's attorney argued that the veteran had reported no 
other excessive noise event which could have caused his 
hearing loss and tinnitus.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385 (2007), which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  
Analysis

The veteran seeks service connection for bilateral hearing 
loss, which he argues is a result of noise exposure during 
active service.  While the veteran originally reported that 
his hearing loss and tinnitus began in 1975, the veteran's 
attorney now claims that the veteran first began to 
experience hearing loss and tinnitus in service, but that his 
hearing loss and tinnitus did not become a substantial 
problem until 1975.

As set forth above, the veteran's service medical records 
contain no indication of either hearing loss or tinnitus 
during either period of active service.  In fact, at his 
August 1952 military separation medical examination, the 
veteran's ears were normal and a hearing test showed normal 
hearing acuity.  Moreover, on a report of medical history, 
the veteran specifically denied a history of ear trouble.  

Although the veteran's service medical records are negative 
for complaints or findings of hearing loss, the Board notes 
that he is a combat veteran who has reported experiencing 
acoustic trauma during service.  Thus, the Board has 
considered the provisions of 38 U.S.C.A. § 1154(b) and finds 
his assertions of in-service acoustic trauma to be credible.  

Nonetheless, the Court has held that the provisions of 38 
U.S.C.A. § 1154(b) only provide an evidentiary presumption 
concerning events in service; they do not provide a 
substitute for evidence of a causal nexus between a combat 
service injury or disease and a current disability, or the 
continuation of symptoms subsequent to service.  See Wade v. 
West, 11 Vet. App. 302, 305 (1999).

In this case, as delineated in detail above, despite the 
veteran's recent claims of hearing loss and tinnitus since 
service, the post-service medical records are entirely silent 
for any mention of either hearing loss or tinnitus for many 
years after separation from service.

In Savage v. Gober, 10 Vet. App. 488 (1997), it was noted 
that while the concept of continuity of symptomatology under 
38 C.F.R. § 3.303(b) focuses on continuity of symptoms, not 
treatment, in a merits context, the lack of evidence of 
treatment may bear upon the credibility of the evidence of 
continuity.

The record here discloses a span of approximately 53 years 
without any clinical evidence to support any assertion of a 
continuity of hearing loss and tinnitus since service.  The 
fact that the contemporaneous records do not provide 
subjective or objective evidence that supports any recent 
contention that the veteran experienced continuous 
symptomatology since the claimed in-service acoustic trauma 
is highly probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).

While the Board has considered the veteran's contentions, it 
finds that the contemporaneous records are entitled to more 
probative weight than the recollections of the veteran of 
events which occurred decades previously.  As noted, the 
veteran has filed several claims for VA benefits since his 
separation from service.  Such claims, and the medical 
evidence received in support of those claims, are negative 
for notations of hearing loss or tinnitus for many years 
after service.

In view of the foregoing, the Board finds that although the 
veteran sustained acoustic trauma during service, the most 
probative evidence shows that hearing loss and tinnitus were 
not present in service or for many years thereafter, nor does 
the objective evidence of record support the veteran's 
contentions of continuous symptomatology since service.

The Board notes that even if a veteran does not have hearing 
loss during the time of active duty, such does not prohibit 
service connection.  Hensley, 5 Vet. App. at 159-60.  Rather, 
service connection may still be established if a veteran 
currently satisfies the criteria of 38 C.F.R. § 3.385, and 
the evidence links current hearing loss with service.  Id. at 
158.  See also 38 C.F.R. § 3.303(d).

Thus, the Board has carefully reviewed the record for 
evidence showing that the veteran's current hearing loss, 
first objectively shown many years after service, is the 
result of acoustic trauma he sustained during his active 
service.  Again, the veteran has provided credible statements 
of acoustic trauma during service.  See 38 U.S.C.A. § 1154.  
As noted, however, that an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.

In this case, the record contains no probative evidence that 
the veteran's current hearing loss and tinnitus are causally 
related his active service or any incident therein, including 
exposure to acoustic trauma.  In fact, in July 2005, a VA 
examiner concluded, after examining the veteran and reviewing 
his claims folder, that it was less likely than not that the 
veteran's current hearing loss and tinnitus were related to 
his active service, including exposure to acoustic trauma 
therein.  

The Board assigns great weight and probative value to this 
opinion, as it was based on an examination of the veteran, as 
well as a full review of the claims folder, including the 
veteran's service medical records.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  

The Board notes that there is no other medical evidence of 
record which contradicts this opinion.  The Board has 
considered the veteran's assertions to the effect that the 
his hearing loss and tinnitus were incurred in service as a 
result of exposure to acoustic trauma during combat and that 
there is no other excessive noise exposure event which could 
have caused his hearing loss.  However, as the record does 
not establish that he possesses a recognized degree of 
medical knowledge, he lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In summary, the Board finds that the most probative evidence 
of record shows that hearing loss and tinnitus were not 
present during service or for many years thereafter and that 
his current hearing loss and tinnitus are not related to his 
active service or any incident therein, including exposure to 
acoustic trauma.

Again, the Board has considered the recent contentions of the 
veteran's attorney that the veteran first experienced 
tinnitus and hearing loss in service, but that such 
conditions did not become "a substantial problem" until 
1975.  As discussed above, however, there is a 53 year-long 
evidentiary gap in this case between the veteran's military 
service and the earliest medical evidence of a complaint of 
hearing loss or tinnitus.  In that regard, the veteran's 
hearing was shown to be normal at his August 1952 separation 
medical examination; moreover, he specifically denied ear 
problems at that time.  In addition to this evidence, the 
July 2005 VA audiology opinion constitutes affirmative 
evidence against the claim for service connection.  

In addition to this evidence, the absence of medical evidence 
in service and for 53 years thereafter constitutes negative 
evidence against the claim because it tends to disprove the 
claim that hearing loss and tinnitus are the result of 
acoustic trauma injuries sustained in service which in turn 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of hearing loss and 
tinnitus between the veteran's military service and the 
evidence showing hearing loss and tinnitus in 2005 is itself 
evidence which tends to show that such conditions did not 
have their onset in service or for many years thereafter and 
are not the result of acoustic trauma sustained in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In this case, the Board has considered the absence of any 
medical evidence of hearing loss and tinnitus in service and 
for approximately 53 years after service, as well as the 
opinion of the July 2005 VA examiner, and the Board concludes 
that the preponderance of the evidence in this case is 
against the claim of service connection for bilateral hearing 
loss and tinnitus.  Therefore, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The veteran also seeks an increased rating for his service-
connected duodenal ulcer.  

The RO has assigned a 10 percent rating under 38 C.F.R. § 
4.114, Diagnostic Code 7305 (2007).  Under those criteria, a 
10 percent rating is assigned for mild ulcer disease with 
recurring symptoms once or twice yearly.  A 20 percent rating 
is assigned for moderate ulcer disease with recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration or with continuous moderate 
manifestations.  A 40 percent rating is assigned for 
moderately severe ulcer disease manifested by symptoms less 
than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  Finally, a 60 percent rating is assigned for 
severe symptoms manifested by pain which is only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.

In this case, a review of the record indicates that the 
veteran last underwent VA medical examination in connection 
with his claim in September 2004, more than four years ago.  
The veteran, however, claims that his symptoms have worsened 
and that the September 2004 VA medical examination report is 
not an accurate reflection of the severity of his service-
connected ulcer disability.  See Palczewski v. Nicholson, 21 
Vet. App. 174 (2007).  Moreover, the Board notes that the 
September 2004 VA medical examination does contain sufficient 
information upon which to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA 
medical examination reports must provide sufficient reference 
to the pertinent schedular criteria).  Under these 
circumstances, another examination is necessary.  

Finally, although the RO previously provided the veteran with 
a VCAA notification letter in August 2004, since that time, 
the Court has imposed additional notification requirements.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In Vazquez-Flores v. Peake, __ Vet. App. __, No. 05-0355 
(Jan. 30, 2008), the Court held that in order to satisfy the 
section 5103(a) notice obligation in increased rating claims, 
as is the claim here, VA must inform the claimant that in 
order to substantiate the claim, the evidence must show a 
worsening of the condition or an increase in severity of a 
disability and the effect that such worsening or increase has 
on daily life.  See Vazquez-Flores, --- Vet. App. at ----, 
slip op. at 5.  Furthermore, "if the [Diagnostic Code] under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employability 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant."  Id. at ----, slip op. 
at 6.  VA must also provide examples of the type of medical 
or lay evidence that would be relevant to establishing an 
increased disability rating.  Id.

The RO has not yet had the opportunity to provide the veteran 
with appropriate notice in light of these Court decisions.  
Thus, this should be accomplished on remand.  

In view of the foregoing, the matter is remanded for the 
following:  

1.  The veteran and his attorney should 
be provided with a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) which includes explanations as 
to the information or evidence needed to 
establish an increased rating and 
effective date, as outlined by the Court 
in Dingess/Hartman and Vazquez-Flores.  

2.  The veteran should be scheduled for a 
VA medical examination for the purpose of 
determining the current severity of his 
service-connected duodenal ulcer.  To the 
extent practicable, the examiner should 
identify all symptomatology associated 
with the veteran's ulcer.  The examiner 
should be specifically asked to indicate 
the frequency and severity of any 
incapaciting episodes and to characterize 
the disability as mild, moderate, 
moderately severe, or severe.  The 
examiner should also comment on the 
presence or absence of anemia, weight 
loss, pain, periodic vomiting, recurrent 
hematemesis or melena, or definite 
impairment of health.  A report of the 
examination should be prepared and 
associated with the veteran's VA claims 
folder.

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his attorney should be 
provided a supplemental statement of the 
case and an appropriate opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


